73 F.3d 368NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Kenneth John FALCONE, Plaintiff-Appellant,v.Irene CONNOR;  Cynthia L. Aydlett;  Christian Loughran,Defendants-Appellees.
No. 95-16583.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Kenneth John Falcone, an Arizona state prisoner, appeals pro se the district court's summary judgment in favor of Arizona state prison officials in his 42 U.S.C. Sec. 1983 action.  He contends that the prison officials violated his civil rights by enforcing a state court sentencing order which was subsequently held to be unlawful.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order filed July 31, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3